Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
	In claim 1, line 1, after “diet”  , “comprising” has been deleted and – consisting essentially of – has been inserted therein.  
In claim 1, last line, after “any remaining days”     -    , wherein the compositions of the package of claim 1 are portioned to attain fasting-like effects on serum levels of IGF-1, IGFBL1, glucose and ketone bodies while providing both macronutrients and micronutrients to minimize the burden of fasting and adverse effects -  has been inserted.  

In claim 49, line 1, after “diet”  , “comprising” has been deleted and – consisting essentially of – has been inserted therein.  
In claim 49, last line, after “each diet day”  ,      -    , wherein the compositions of the package of claim 49 are portioned to attain fasting-like effects on serum levels of IGF-1, IGFBL1, glucose and ketone bodies while providing both macronutrients and micronutrients to minimize the burden of fasting and adverse effects -   has been inserted.  

In claim 51, line 1, after “diet”  , “comprising” has been deleted and                –  consisting essentially of – has been inserted therein.  
In claim 51, last line, after “and adverse effects”  ,      -    , wherein the compositions of the package of claim 51 are portioned to attain fasting-like effects on serum levels of IGF-1, IGFBL1, glucose and ketone bodies while providing both macronutrients and micronutrients to minimize the burden of fasting and adverse effects -  has been inserted .  
	Claims 3-6, 8-9, 11-13, 17-30, 50 and 52 have been canceled.
REASONS FOR ALLOWANCE
       The claims have been allowed because no reference was found which was to a diet to obtain fasting- like effects on serum levels as claimed using the claimed diet.  This is important because as in the specification, the diet is to minimize the burdens of fasting while achieving particular fasting levels (paragraph 00109). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).